[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                  MAY 04, 2007
                                No. 06-15217                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                           Agency Nos. A97-630-122
                                A97-630-123

JOSE FERNANDO SERNA CASTRO,
IVONNE FADIVA GUITERREZ-OLMOS,

                                                                         Petitioners,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                  (May 4, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Petitioners, in a petition they filed in this court on September 29, 2006, seek
review of the Board of Appeals (“BIA”) decision of July 6, 2006, affirming,

without opinion, the order of an Immigration Judge (“IJ”) denying their application

for asylum, withholding of removal under the Immigration and Nationality Act

(“INA”),1 and relief under the U.N. Convention Against Torture, and the BIA’s

September 5, 2006 order denying their motion to reconsider.

       We are “obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.” Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir.

2004) (internal quotation omitted). We have jurisdiction over a “final order of

removal,” so long as the petition for review is filed within 30 days. INA

§ 242(a)(1), (b)(1), 8 U.S.C. § 1252(a)(1), (b)(1); Stone v. INS, 514 U.S. 386, 394-

95, 115 S. Ct. 1543-44, 1549, 131 L. Ed. 2d 465 (1995) (providing that “deportation

orders are to be reviewed in a timely fashion after issuance, irrespective of the later

filing of a motion to reopen or reconsider,” and that “the filing of the

reconsideration motion does not toll the time to petition for review”).

       We review the BIA’s denial of a motion for reconsideration for an abuse of

discretion. Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003). A

motion for reconsideration “shall specify the errors of law or fact in the previous



       1
            Petitioners seek asylum on the ground that they suffered past persecution from the
Revolutionary Armed Forces of Colombia, guerrilla organization, on account of their political
activities.

                                              2
order and shall be supported by pertinent authority.” INA § 240(c)(6)(C), 8 U.S.C.

§ 1229a(c)(6)(C).

      Because Petitioners did not file their petition for review within 30 days of

the BIA’s July 6, 2006 decision, and because the filing of a motion to reconsider

does not toll this statutory time-period, we lack jurisdiction to review the July 6,

2006 decision and therefore dismiss the petition as it relates to that decision.

Although we have jurisdiction to review the BIA’s September 5, 2006 order,

Petitioners have abandoned any claim of error as to that order by failing to raise

any argument about it in their brief. Hence, as to that order, their petition is

denied.

      PETITION DISMISSED, in part; DENIED, in part.




                                           3